                          Case 19-11626-LSS             Doc 1719         Filed 07/30/21         Page 1 of 3

                                   UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF Delaware



In re: PES Energy Inc.                                            §                 Case No. 19-11630
                                                                  §
                                                                                    Lead Case No. 19-11626
                                                                  §
                      Debtor(s)                                   §                      Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                            Petition Date: 07/21/2019



Plan Confirmed Date:02/13/2020                                                       Plan Effective Date: 06/26/2020


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity: PES Liquidating Trust
                                                                                  Name of Authorized Party or Entity




/s/ Peter J. Keane                                                      Peter J. Keane
Signature of Responsible Party                                           Printed Name of Responsible Party
07/30/2021
                                                                        Pachulski Stang Ziehl & Jones LLP
Date                                                                    919 N. Market Street, 17th Floor
                                                                        Wilmington, DE 19801
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




UST Form 11-PCR (06/07/2021)                                      1
                                  Case 19-11626-LSS                Doc 1719           Filed 07/30/21      Page 2 of 3
Debtor's Name PES Energy Inc.                                                                                       Case No. 19-11630


Part 1: Summary of Post-confirmation Transfers

                                                                                                                                  Total Since
                                                                                                   Current Quarter               Effective Date

 a. Total cash disbursements                                                                                           $0                         $0
 b. Non-cash securities transferred                                                                                    $0                         $0
 c. Other non-cash property transferred                                                                                $0                         $0
 d. Total transferred (a+b+c)                                                                                          $0                         $0

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                     Approved       Approved         Paid Current        Paid
                                                                                   Current Quarter Cumulative          Quarter         Cumulative
a.          Professional fees & expenses (bankruptcy)
            incurred by or on behalf of the debtor               Aggregate Total
                                                                                              $0               $0                $0               $0
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i                                                                                 $0               $0                $0               $0
            ii


                                                                                     Approved       Approved         Paid Current        Paid
                                                                                   Current Quarter Cumulative          Quarter         Cumulative
b.          Professional fees & expenses (nonbankruptcy)
            incurred by or on behalf of the debtor               Aggregate Total
                                                                                              $0              $0                 $0               $0
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i                                                                                 $0              $0                 $0               $0
            ii
c.          All professional fees and expenses (debtor & committees)                          $0              $0                 $0               $0

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                      Total
                                                   Anticipated                                                                             % Paid of
                                                    Payments            Paid Current                                                       Allowed
                                                   Under Plan             Quarter           Paid Cumulative         Allowed Claims          Claims
 a. Administrative claims                                        $0                    $0                $0                           $0         0%
 b. Secured claims                                               $0                    $0                 $0                          $0         0%
 c. Priority claims                                              $0                    $0                $0                           $0         0%
 d. General unsecured claims                                     $0                    $0                 $0                          $0         0%
 e. Equity interests                                             $0                    $0                 $0


Part 4: Questionnaire
     a. Is this a final report?                                                                                 Yes         No
             If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                       Yes         No




UST Form 11-PCR (06/07/2021)                                                   2
                          Case 19-11626-LSS            Doc 1719        Filed 07/30/21         Page 3 of 3
Debtor's Name PES Energy Inc.                                                                     Case No. 19-11630




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/s/ Rachel Celiberti                                                  Rachel Celiberti
Signature of Responsible Party                                         Printed Name of Responsible Party
Chief Financial Officer                                                07/30/2021
Title                                                                  Date




UST Form 11-PCR (06/07/2021)                                     3
